Case 1:19-cv-00853-LMB-MSN Document 27 Filed 07/31/20 Page 1 of 1 PageID# 173



                   THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division

AIDA ELZAGALLY, ET AL.                        )
                                              ) Civ. No. 1:19-cv-00853-LMB-MSN
                                              )
v.                                            )
                                              )
KHALIFA HAFTER                                )
                                              )
               Defendant.                     )

     NOTICE OF ENTRY OF APPEARANCE FOR LIMITED PURPOSE OF FILING
                    DEFENDANT’S COUNSEL’S LETTER

       Attorney Edward J. Ungvarsky respectfully notices his appearance as counsel for

the defendant, Khalifa Hafter, in the above-captioned matter, for the limited purpose of filing Mr.

Hafter’s counsel’s letter indicating intent to file motion seeking pro hac vice admission and to

file responsive papers.

                                                             Respectfully Submitted,


       Date: July 31, 2020                                   /S/ Edward J. Ungvarsky
                                                             Edward J. Ungvarsky, VSB #83014
                                                             Ungvarsky Law, PLLC
                                                             114 North Alfred Street
                                                             Alexandria, VA 22314
                                                             Tel: 571-207-9710
                                                             ed@ungvarskylaw.com
                                                             Attorney for Defendant

                                CERTIFICATE OF SERVICE

       I hereby certify that on July 31, 2020, I filed the foregoing using the Clerk’s CM/ECF
system, which will provide notice to all counsel of record, including counsel for the plaintiffs,
Faisal Mahmood Gill. I have also separate sent a copy of the notice directly to Mr. Gill at
fgill@glawoffice.com and to Mr. Levin, counsel for the Defendant, at dlevin@tuckerlevin.com.

Date: July 31, 2020                                          /S/ Edward J. Ungvarsky
                                                             Edward J. Ungvarsky, VSB #83014



                                                 1
